SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

960
KA 13-00958
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

QUINTIN A. NOWLIN, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

QUINTIN A. NOWLIN, DEFENDANT-APPELLANT PRO SE.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered April 12, 2013. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a controlled
substance in the third degree and criminal possession of a controlled
substance in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Nowlin ([appeal No. 1] ___ AD3d
___ [Dec. 23, 2016]).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court